Title: To George Washington from Isaac Tichenor, 10 December 1796
From: Tichenor, Isaac,Paine, Elijah
To: Washington, George


                        
                            Sir, 
                            Philidelphia Decr 10th 1796
                        
                        We do ourselves the honor to enclose to you the copy of an Address passed by the
                            unanimous voice of the Council and General Assembly of the State of Vermont, together with
                            their Resolution relative thereto—We wish to be informed at what time and place you will be
                            pleased to receive the same—We are with sentiments of Respect your Obt and very
                                Humle Serts
                        
                            Elijah Paine
                            Isaac Tichenor
                            
                        
                     Enclosure
                                                An ADDRESS from the Legislature of the State of Vermont—To the President
                                of the United States.Sir, 27 October 1796
                            
                            
                            From the unrecognized situation of this state, the Legislature had not an
                                opportunity, in common with her sister states, to anticipate, by an address, the
                                blessings which were expected from your administration. Permit us, now, with sincere
                                satisfaction, to assure you, that the event has justified the most sanguine hopes of the
                                Legislature of Vermont, and their constituents. When we contrast the gloomy aspect, both
                                of our domestic and foreign affairs, a few years since, with the flattering prospects
                                now before us, we at once appreciate the advantages which immediately result from our
                                general government; and the Justice, magnanimity and moderation, which has marked your
                                administration. Convinced of our true interest, you have successfully opposed faction,
                                and maintained that neutrality, so necessary to our national honor and peace. Accept,
                                Sir, the only acknowledgment in our power to make, or in yours to receive, the gratitude
                                of a free People. Ardently as we wish your continuance in public office, yet, when we
                                reflect on the years of anxiety you have spent in your country’s service, we must
                                reluctantly acquiesce in your wishes, and consent that you should pass the evening of
                                your days, in reviewing a well-spent life; and, looking forward, to scenes beyond the
                                grave, where our prayers shall ascend, for a complete reward, for all your services, in a
                                happy immortality.
                            We receive your address to your fellow citizens, as expressive of the
                                highest zeal for their prosperity, and containing the best advice to ensure its
                                continuance. We cannot, Sir, close this address (probably the last public communication
                                we may have occasion to make to you) without assuring you of our affection and respect.
                                May the shade of private life, be as grateful to you, as the splendor of your public
                                life, has been useful to your country! We shall recollect you with filial affection—your
                                advice as an inestimable legacy; and shall pride ourselves, in teaching our children the
                                importance of that advice and a humble imitation of your example.
                            
                            
                                State of Vermont.
                                In General Assembly October 25th 1796
                            
                            
                                Resolved unanimously, that the Governor and Council, be requested to
                                    concur in the foregoing Address to The President of the United States; And that the
                                    same be presented to the President, by the Senators in Congress from this State.
                            
                            
                                Extract from the Journals
                                Mr Richd Whitney Clerk
                                In Council, October 27th 1796
                                Read, and unanimously concurred
                                
                            
                            
                                Attest. Truman Squier, Secretary.
                                
                            
                        
                        
                    